DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guokai et al. [CN 203760270 U.]
Regarding claims 1-2, Guokai et al. discloses a pulling plate structure for a three-dimensional wound core of a transformer, comprising:
- a three-dimensional wound core spliced by three rectangular single frames [2], the three- dimensional wound core comprises three core legs, an upper iron yoke and a lower iron yoke [figure 1];
- an upper frame [1] surrounding the upper iron yoke is installed in a top of the three- dimensional wound core;
- a lower frame [1] surrounding the upper iron yoke is installed in a bottom of the three- dimensional wound core, the core leg has a longitudinal cross-section opposite and parallel to inside faces of the upper frame and the lower frame; and
- a pulling plate [3] installed in a plane of the longitudinal cross-section, and the pulling plate is connected with the upper frame and the lower frame, wherein the pulling plate engaged 
Regarding claims 3 and 5, Guokai et al. discloses the three dimensional wound core.
Silicon steel sheets or amorphous alloy strips are known material use to wound the three dimensional core for multiphase transformer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guokai et al. in view of Xianquing et al. [CN 204117781 U.]
	Regarding claim 4, Guokai et al. discloses the instant claimed invention except for the specific Y-shaped holder.
	Xiangquing et al. discloses a frame structure for a three dimensional core comprising:
	- upper and lower frames [1, 2]; and
	- a pulling plate [32], wherein the upper and lower frames each comprising a chamfered triangular frame and a Y-shaped cross beam [10] connected to an inner side of the triangular frame.
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guokai et al. in view of Xiaoming et al. [CN 105575622A.]
Guokai et al. discloses the instant claimed invention except for isolation of the pulling plate.
Xiaoming et al. discloses a pulling plate [6] for a transformer core [1] with an insulation material [8] disposed between the pulling plate and the transformer core.
It would have been obvious at the time the invention was made to include an insulation between the pulling plate and the transformer core of Guokai et al., as suggested by Delei, for the purpose of improving isolation or insulation and heat dissipation [see abstract.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837